Exhibit 10.18

EXECUTION VERSION

Consulting Agreement

CONSULTING AGREEMENT dated as of August 13, 2012 (this “Agreement”), between GWR
OPERATING PARTNERSHIP, L.L.L.P., a Delaware Limited Liability Limited
Partnership (“GWROP”), GREAT WOLF RESORTS, INC., a Delaware Corporation (“GWRI”)
and APOLLO MANAGEMENT VII, L.P., a Delaware limited partnership (“Apollo”).

GWROP desires to avail itself of Apollo’s and/or its Affiliates expertise and
consequently has requested that Apollo make such expertise available from time
to time in rendering certain consulting and investment advisory services related
to the business and affairs of GWROP and its Affiliates. Apollo, GWROP and GWRI
agree that it is in their respective best interests to enter into this
Agreement. It is the intention of the parties that this Agreement is not for
services in connection with the day-to-day business affairs of GWROP or its
Affiliates.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
GWROP, GWRI and Apollo agree as follows:

Section 1. Retention of Apollo.

GWROP hereby retains Apollo, and Apollo accepts such retention, upon the terms
and conditions set forth in this Agreement.

Section 2. Term.

This Agreement shall commence effective as of May 4, 2012 and shall remain in
effect until the earliest of (i) the twelfth anniversary of the date hereof,
(ii) such time as Apollo and its Affiliates then owning, directly or indirectly,
beneficial economic interests in GWROP own in the aggregate, directly or
indirectly, less than 5% of the beneficial economic interest of GWROP and
(iii) such earlier date as is mutually agreed upon by GWROP, GWRI and Apollo
(the “Term”). In the event of termination or expiration of this Agreement in
accordance with this Section 2, this Agreement shall immediately become void and
have no effect without any further liability or obligation on the part of any
party hereto; provided, however, the following Sections shall survive the
termination of this Agreement: Sections 7 through 15 and any accrued but unpaid
obligations of GWROP or GWRI to pay fees and/or expenses hereunder.

Section 3. Services.

(a) Apollo shall, or shall at its option cause one or more Affiliates to, advise
GWROP and its Subsidiaries (and at GWROP’s request, its Affiliates) concerning
such matters that relate to GWROP’s business strategies, proposed financial
transactions, acquisitions, divestitures, investments and other financial
related matters of GWROP and its Affiliates, in each case as GWROP shall
reasonably and specifically request by way of notice to Apollo, which notice
shall specify the services required of Apollo and shall include all background
material necessary for Apollo to complete (or cause to be completed) such
services. If requested to provide such services, Apollo shall, or shall cause at
its option one or more Affiliates to, devote such time to any such written
request as Apollo shall deem, in its discretion, necessary. Such consulting
services, in Apollo’s



--------------------------------------------------------------------------------

discretion, shall be rendered in person or by telephone or other communication.
Apollo shall have no obligation to GWROP as to the manner and time of rendering
its or its Affiliates services hereunder, and GWROP shall not have any right to
dictate or direct the details of the services rendered hereunder.

(b) Apollo shall, or shall cause an Affiliate to, perform all services to be
provided hereunder as an independent contractor to the GWROP and not as an
employee, agent or representative of GWROP. Apollo shall have no authority to
act for or to bind GWROP without its prior written consent.

(c) This Agreement shall in no way prohibit Apollo or any of its partners or
Affiliates or any director, officer, partner or employee of Apollo or any of its
partners or Affiliates from engaging in other activities, whether or not
competitive with any business of GWROP or any of its respective subsidiaries or
Affiliates.

Section 4. Compensation.

(a) Management Fee. As consideration for Apollo’s agreement to render (or cause
to be rendered) the services set forth in Section 3(a) and as compensation for
any such services rendered by Apollo or any of its Affiliates and subject to the
limitations set forth in Section 4(c), GWROP agrees to pay to Apollo or its
designee an annual fee equal to the greater of $2 million and 2% of EBITDA for
the immediately prior calendar year (the “Management Fee”). The Management Fee
for each calendar year shall be payable on April 1st of that year, with the
first such payment being made on April 1, 2013 and a pro rated fee will be paid
in the twelfth year based on the number of days remaining in the Term. For the
avoidance of doubt, no fee shall be payable with respect to calendar year 2012,
but the fee with respect to calendar year 2013 will be based on EBITDA during
calendar year 2012.

(b) Change of Control or Initial Public Offering. The parties acknowledge and
agree that an objective of GWROP is to maximize value for its direct and
indirect shareholders which may include consummating (or participating in the
consummation of) a Change of Control or a Qualified IPO. The services provided
to GWROP by Apollo or any of its Affiliates will help to facilitate the
consummation of a Change of Control or Qualified IPO, should GWROP, GWRI or K-9
Holdings, Inc. (“Parent”) or any direct or indirect parent of Parent decide to
pursue such a transaction. Following the provision of notice to Apollo by GWROP
of GWROP’s, GWRI’s, Parent’s or any direct or indirect parent of Parent’s intent
to enter into a Change of Control or Qualified IPO, Apollo may elect at any time
in connection with or in anticipation of such Change of Control or Qualified IPO
(or at any time thereafter) by the delivery of notice to GWROP (such notice, the
“Notice” and the date on which such Notice is delivered to GWROP, the “Notice
Date”) to receive, subject to the limitations set forth in Section 4(c), the
Lump Sum Payment, in lieu of annual payments of the Management Fee, such amount
to be paid on the date on which the Change of Control or Qualified IPO is
consummated, or, if the Notice occurs subsequent to such date, as soon as
practicable, but in no event later than 30 days subsequent to the Notice Date.

 

2



--------------------------------------------------------------------------------

(c) Non-Payment. Notwithstanding anything in this Agreement to the contrary,
neither GWROP nor GWRI has any obligation to pay any portion of the fees,
expenses or other amounts payable to Apollo to the extent that (i) the Notes
remain outstanding, (ii) aggregate payments under the Agreement would otherwise
equal or exceed $5 million and (iii) such payments in excess of $5 million is
determined by GWROP would be prohibited under Section 4.13 of the indenture
governing the Notes (the “Affiliate Transaction Prohibition”). From and after
the time when the Notes are no longer outstanding or the Affiliate Transaction
Prohibition is determined by GWROP not to be applicable (the “Applicable Date”),
any portion of fees, expenses or other amounts payable to Apollo (or its
designees) under this Agreement arising on or after the Applicable Date which
GWROP or GWRI is prohibited from paying to Apollo under any other agreement or
debt instrument shall be deferred, shall accrue and shall be payable at the
earliest time permitted under the applicable agreement or debt instrument, or
upon the payment in full of all obligations under any applicable debt
instrument. GWROP shall notify Apollo of any payment prohibition on each date on
which GWROP would otherwise make a payment of fees under this Agreement.

(d) Non-Exclusive. Nothing in this Agreement (other than the limitations in
Section 4(c)) shall have the effect of prohibiting Apollo or any of its
Affiliates from receiving from GWROP or any of its subsidiaries or Affiliates
any other fees, including, subject to the limitations in Section 4(c), any fee
payable pursuant to Section 5.

(e) Definitions. As used in this Section 4 the following terms have the
following meanings:

(1) “Notes” means the 10.875% First Mortgage Notes due in 2017 issued pursuant
to the Indenture dated April 7, 2010, by and among GWRI, the issuers party
thereto, the guarantors named therein, and U.S. Bank National Association, as
trustee, as amended.

(2) The “Lump Sum Payment” shall be a single lump sum cash payment equal to the
present value of all Management Fees payable under this Agreement through the
end of the Term (using a discount rate equal to the yield to maturity on the
Notice Date of the class of outstanding U.S. government bonds having a final
maturity closest to the end of the Term).

(3) A “Qualified IPO” means a public offering and sale of equity securities of
GWROP, GWRI, or Parent (or any successor entity) or any direct or indirect
parent of Parent in any transaction or series of related transactions, pursuant
to an effective registration statement (other than on Form S-4, S-8 or their
equivalents) filed under the United States Securities Act of 1933, as amended
which yield net proceeds to GWROP, GWRI, Parent or Apollo and its Affiliates in
excess of $50 million or which results in least 10% of the total outstanding
shares of common stock being sold to the public in a primary offering.

 

3



--------------------------------------------------------------------------------

(4) A “Change of Control” means any transaction or series of related
transactions, after which Apollo and its Affiliates collectively cease to own,
directly or indirectly, at least 50% of the equity interest in GWROP.

(5) “EBITDA” means “Adjusted EBITDA” as publicly reported by GWRI (or if such
number is no longer publicly reported, “Adjusted EBITDA” calculated in a manner
consistent with the methodology used in the last period in which GWRI publicly
reported “Adjusted EBITDA”).

Section 5. Other Services.

If GWROP shall determine that it is advisable for GWROP to hire a financial
advisor, consultant, investment banker or any similar agent in connection with
any merger, acquisition, disposition, recapitalization, issuance of securities,
financing or any similar transaction, it shall notify Apollo of such
determination. Promptly thereafter, upon the request of Apollo, the parties
shall negotiate in good faith to agree upon appropriate services, compensation
and indemnification for GWROP to hire Apollo or its Affiliates for such
services. GWROP may not hire any person, other than Apollo or its Affiliates,
for any services, unless (a) the parties are unable to agree after 30 days
following receipt by Apollo of such notice, (b) such other person has a
reputation that is at least equal to the reputation of Apollo in respect of such
services, (c) ten business days shall have elapsed after GWROP provides a
written notice to Apollo of its intention to hire such other person, which
notice shall identify such other person and shall describe in reasonable detail
the nature of the services to be provided, the compensation to be paid and the
indemnification to be provided, (d) the compensation to be paid is not more than
Apollo was willing to accept in the negotiations described above, and (e) the
indemnification to be provided is not more favorable to GWROP than the
indemnification that Apollo was willing to accept in the negotiations described
above. In the absence of an express agreement to the contrary, subject to the
limitations set forth in Section 4(c), at the closing of any merger, acquisition
or similar transaction, Apollo or its designee shall receive a fee equal to 1%
of the aggregate enterprise value paid or provided by GWROP, GWRI or Parent or
any direct or indirect parent of Parent, as the case maybe or paid or provided
to GWROP, GWRI or Parent or any direct or indirect parent of Parent (including
the aggregate value of (x) equity securities, warrants, rights and options
acquired or retained, (y) indebtedness acquired, assumed or refinanced and
(z) any other consideration or compensation paid in connection with such
transaction).

Section 6. Accuracy of Information.

GWROP shall furnish or cause to be furnished to Apollo and or its Affiliates
such information as Apollo believes reasonably appropriate in connection with
providing the services contemplated by this Agreement and to comply with
Securities and Exchange Commission or other legal requirements relating to the
beneficial ownership of equity securities of GWROP (all such information so
furnished, the “Information”). GWROP recognizes and confirms that Apollo and its
Affiliates (a) will use and rely primarily on the Information and on information
available from generally recognized public sources in performing the services
contemplated by this Agreement without independent verification, (b) do not
assume responsibility for the accuracy or completeness of the Information and
such other information and (c) are entitled to rely upon the Information without
independent verification.

 

4



--------------------------------------------------------------------------------

Section 7. GWRI Guarantee.

(a) GWRI hereby guarantees to Apollo and its Affiliates, subject to the
limitations in Section 4(c), the payment and performance of GWROP’s payment
obligations hereunder (the “Guaranteed Obligations”). GWRI shall not have any
obligation or liability under this Agreement except as expressly set forth in
this Section 7. The liability of GWRI under this Section 7 shall, to the fullest
extent permitted under applicable Law, be absolute and unconditional
irrespective of:

(i) any change in the corporate existence, structure or ownership of GWROP or
any insolvency, bankruptcy, reorganization, liquidation or other similar
proceeding of GWROP or affecting any of its assets;

(ii) any change in the manner, place or terms of payment or performance, or any
change or extension of the time of payment or performance of, renewal or
alteration of, any Guaranteed Obligation, any liability incurred directly or
indirectly in respect thereof, or any amendment or waiver of or any consent to
any departure from the terms hereof or the documents entered into in connection
herewith or therewith, in each case, made in accordance with the terms hereof or
thereof;

(iii) the existence of any claim, set-off or other right that GWRI may have at
any time against GWROP, whether in connection with any Guaranteed Obligation or
otherwise; or

(iv) any action or inaction on the part of Apollo and/or its Affiliates that is
not in violation of the terms of this Agreement, including, without limitation,
the absence of any attempt to assert any claim or demand against GWROP or
collect the Guaranteed Obligations from GWROP or GWRI.

(c) In the event that any payment to Apollo and/or its Affiliates in respect of
any Guaranteed Obligation is rescinded or otherwise must be and is returned to
GWRI for any reason whatsoever, GWRI shall remain liable hereunder with respect
to the Guaranteed Obligation on the terms and subject to the conditions hereof
as if such payment had not been made.

(d) GWRI hereby expressly waives any and all rights or defenses arising by
reason of any law which would otherwise require any election of remedies by
Apollo and/or its Affiliates. GWRI waives promptness, diligence, notice of
acceptance of this Agreement and of the Guaranteed Obligations, presentment,
demand for payment, notice of non-performance, default, dishonor and protest,
notice of the incurrence of any Guaranteed Obligations and all other notices of
any kind (except for notices to be provided to Parent and in accordance with
Section 8 hereof), all defenses which may be available by virtue of any stay,
moratorium law or other similar law now or hereafter in effect, any right to
require the marshalling of assets of GWROP or any other person interested in the
transactions contemplated hereby, and all suretyship defenses generally (other
than fraud by Apollo or any of its Subsidiaries, defenses to the payment of the
Guaranteed Obligations that are available to GWRI hereunder or breach by Apollo
of this Agreement). GWRI acknowledges that it will receive substantial direct
and indirect benefits from consummation of the transactions contemplated hereby
and that the waivers set forth in this Section 7 are knowingly made in
contemplation of such benefit.

 

5



--------------------------------------------------------------------------------

Section 8. Notices.

All notices, requests, consents and other communications hereunder shall be in
writing and shall be deemed sufficient if personally delivered, sent by
nationally-recognized overnight courier, by telecopy, or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:

if to Apollo, to:

Apollo Management VII, L.P.

9 West 57th Street, 43rd Floor

New York, New York

Telephone: (212) 515-3200

Telecopy: (212) 515-3267

Email: sross@apollolp.com and jsuydam@apollolp.com

Attention: Scott I. Ross and John J. Suydam

With copy to (which shall not constitute notice)

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036

Telephone: (212) 872-8112

Telecopy: (212) 872-1002

Email: aweinstein@akingump.com

Attention: Adam Weinstein, Esq.

if to GWRI or GWROP, to it at:

Great Wolf Resorts, Inc.

525 Junction Road, Suite 6000 South

Madison, Wisconsin 53717

Telephone: (608) 251-6400

Telecopy: (608) 662-4281

Email: wrobinson@greatwolf.com

Attention: William J. Robinson, Esq.

or to such other address as the party to whom notice is to be given may have
furnished to each other party in writing in accordance herewith. Any such notice
or communication shall be deemed to have been received (a) in the case of
personal delivery, on the date of such delivery, (b) in the case of
nationally-recognized overnight courier, on the next business day after the date
when sent, (c) in the case of telecopy transmission, when received, and (d) in
the case of mailing, on the third business day following that on which the piece
of mail containing such communication is posted.

 

6



--------------------------------------------------------------------------------

Section 9. Benefits of Agreement.

This Agreement shall bind and inure to the benefit of Apollo, GWROP, GWRI, the
Indemnified Persons and any successors to or assigns of Apollo, GWRI and GWROP
and; provided, however, that this Agreement may not be assigned by either party
hereto without the prior written consent of the other party, which consent will
not be unreasonably withheld in the case of any assignment by Apollo.

Section 10. Governing Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York (without giving effect to principles of
conflicts of laws).

Section 11. Headings.

Section headings are used for convenience only and shall in no way affect the
construction of this Agreement.

Section 12. Entire Agreement; Amendments.

This Agreement, along with the Expense Reimbursement and Indemnity Agreement
dated as of or after the date hereof among GWROP, GWRI and Apollo, contains the
entire understanding of the parties with respect to its subject matter and
supersede any and all prior agreements, and neither it nor any part of it may in
any way be altered, amended, extended, waived, discharged or terminated except
by a written agreement signed by each of the parties hereto.

Section 13. Counterparts.

This Agreement may be executed in counterparts, and each such counterpart shall
be deemed to be an original instrument, but all such counterparts together shall
constitute but one agreement.

Section 14. Waivers.

Any party to this Agreement may, by written notice to the other party, waive any
provision of this Agreement. The waiver by any party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.

Section 15. Affiliates.

For purposes of this Agreement, the term “Affiliate,” means, with respect to any
Person, any other Person that directly or indirectly controls, is controlled by
or is under common control with, such first Person; provided further that, with
respect to Apollo, the term “Affiliate” shall include, without limitation,
Apollo Investment Fund VII, L.P., Apollo Overseas Partners VII, L.P.,

 

7



--------------------------------------------------------------------------------

Apollo Overseas Partners (Delaware) VII, L.P., Apollo Overseas Partners
(Delaware 892) VII, L.P., Apollo Investment Fund (PB) VII, L.P., AOP VII (AIV
III FC), L.P., AOP VII (AIV IV FC), L.P., AOP VII (AIV V FC), L.P., AOP VII (AIV
VI FC), L.P., AOP VII (AIV VII FC), L.P., AOP (DE) VII (AIV FC), L.P., and AOP
(DE) VII (AIV II FC), L.P. (collectively, the “Funds”), Parent, K-9 Investors,
L.P., the general partner of Apollo, the general partner of each of the Funds
and each person controlling, controlled by or under common control with any of
the foregoing persons. For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), when used with respect to any Person, means
the power to direct or cause the direction of the management or policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise. For purposes of this Agreement, the term
“Person” means any natural person, corporation, company, partnership,
association, limited liability company, limited partnership, limited liability
partnership, trust or other legal entity or organization, including a
governmental authority.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

GWR OPERATING PARTNERSHIP, L.L.L.P. By:  

GWR OP General Partner, LLC

its General Partner

By:  

Great Wolf Resorts, Inc.

its Sole Member

By:  

/s/ Kimberly K. Schaefer

Name:   Kimberly K. Schaefer Title:   Chief Executive Officer and President
GREAT WOLF RESORTS, INC. By:  

/s/ Kimberly K. Schaefer

Name:   Kimberly K. Schaefer Title:   Chief Executive Officer and President
APOLLO MANAGEMENT VII, L.P. By:  

AIF Management, LLC,

its General partner

By:  

/s/ Scott I. Ross

Name:   Scott I. Ross Title:   Vice President

[Signature Page to Consulting Agreement]